DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                 

 Status of Claims 
Claims 1-10 & 21-30 are pending in this instant application per original claims filed on 06/20/2019 and followed by a preliminary amendment on 06/20/2019 by Applicant, wherein Claims 1 and 21 are two independent claims reciting method and system claims with Claims 2-10 and 22-30 dependent on said two independent claims respectively.  Said preliminary amendment of 06/20/2019 amended original Claim 9, cancelled Claims 11-20, and added new Claims 21-30.      
Two/2 IDSs have been filed by the Applicant so far on 06-20-2019 and 07-12-2019 that have been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the preliminary amendment filed by the Applicant on 20 JUNE 2019 for its original application of 20 JUNE 2019 that is titled:         “Control Method and System of Movable Device”.        
Accordingly, pending Claims 1-10 and 21-30 are now being rejected herein.       

 Claim Objections 
Claims 7 & 27 are objected to because of the following informalities:  
Claim 7, lines 6-7 recite a limitation “determining a difference between the 

Claim 7, line 5 ends that step with a semicolon but does not have an “and” at end before reciting the next step.  Examiner questions if some step is missing?  Or alternately, Applicant may consider adding an “and” at end of said line 5.  
Claim 29, line 5 recites a limitation “determine a difference between the speeds of the left and right wheels and the center speed” and this Claim 29 depends from Claim 21;  while Claim 21, lines 16-17 already recite “determine …… the difference between the speeds of the left and right wheels and the center speed”;  and Examiner notes that lines 12-13 get their antecedent basis from line 12 of Claim 21.  Examiner questions why Claim 29, line 5 limitations are not recited in the same manner as lines 12-13 of Claim 21?  Further, Examiner suggests revising Claim 29, line 5 to recite “determine the difference between the speeds of the left and right wheels and the center speed”, and/or make another modification of the Applicant’s choice.           
Claim 29, line 4 ends that step with a semicolon but does not have an “and” at end before reciting the next step.  Examiner questions if some step is missing?  Or alternately, Applicant may consider adding an “and” at end of said line 4.     
Appropriate correction is required.   

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 & 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 1, line 12 recites a limitation “determining the speeds of the left and right wheels” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “determining speeds of the left and right wheels”, or a similar modification of the Applicant’s own choice.         
Claims 2-10, depending from independent Claim 1 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.            
Independent Claim 21, line 16 recites a limitation “determine the speeds of the left and right wheels” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “determine speeds of the left and right wheels”, or a similar modification of the Applicant’s own choice.         
Claims 22-30, depending from independent Claim 21 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described 
above, due to their dependency on independent Claim 21.                 
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-10 and 21-30 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-10 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2008/ 0290618 filed by Yanaka et al. (hereinafter “Yanaka”) in view of Pub. No. US 2019/0233027 filed by Yamamoto et al. (hereinafter “Yamamoto”), and as described below for each claim/ limitation.              



Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Yanaka teaches ---     
1. (Original)   A control method of a movable device for controlling movement of the movable device between a first position and a second position, comprising:     
(see at least:   Yanaka Abstract and Disclosure of the Invention in paras [0003]-[0157]; & para [0041] about {“The vehicle according to any of the modes (1) through (7), wherein the up-down moving device comprises a left-side moving device and a right-side moving device which respectively move, in the upward and downward directions, the left wheel and the right wheel each relative to the body and parallel to each other, and wherein the left-side moving device & the right-side moving device comprise respective guide members which extend parallel to each other.”}; which together are the same as claimed limitations above)    
Examiner notes that Yanaka’s teachings of left-side moving device and right-side moving device which respectively move in the upward and downward directions are synonyms for ‘first position’ and ‘second position’ recited in Claim 1 above, and as interpreted under BRI (broad reasonable interpretation) procedures of the Office.              


Yanaka teaches ---         
determining a position of a center of the movable device, a distance from the center to a left wheel of the movable device being equal to a distance from the center to a right 
wheel of the movable device;           
(see at least:   Yanaka ibidem; and para [0028] about {“The vehicle according to the mode (3), wherein the lateral-direction posture control device further comprises a relative-position control device which moves the left wheel and the right wheel relative to the body in the upward and downward directions, 
limitations above)      
Examiner notes that Yanaka’s teachings of neutral point, zero point and middle point are synonyms for ‘a/the center’ recited in Claim 1 above, and as interpreted under BRI (broad reasonable interpretation) procedures of the Office.


Yanaka teaches ---        
(determining a traveling path) of the movable device according to the position of the center of the movable device, the first position, and the second position;       
(see at least:   Yanaka ibidem; and paras cited above already)   

Yanaka teaches as disclosed above, but it may not explicitly teach about ‘determining a traveling path’.  However, Yamamoto teaches it explicitly.        
(see at least:   Yamamoto Abstract and Summary of Invention in paras [0010]-[0017]; & para [0034] about {“Further, the upper body 8 is provided with an electronic arithmetic processor 20 that calculates a traveling route based on a detection result of an environmental camera, a sensor or the like (not illustrated) and calculates a movement command to the mobile device 1, a a traveling route calculation unit 101 and a traveling control unit 102. The wheel drive mechanisms 4a and 4b are constituted by driving wheel control units 103a and 103b, drive motors 104a and 104b, and position sensors 105a and 105b, respectively.”} ...... {“In the traveling route calculation unit 101, the traveling route is detected based on a position where the mobile device 1 is located and the detection result of the environmental camera, the sensor, or the like, a traveling speed command vref and a traveling direction command .psi.ref are calculated and output to the traveling control unit 102.  In the traveling control unit 102, a current command I0_ref to be output to the driving wheel control units 103a and 103b is calculated based on the traveling speed command vref and an actual traveling speed v calculated using detection results of the position sensors 105a and 105b....”} ...... {“..... Further, the actual traveling speed v and the actual traveling direction .psi.  are output to the traveling route calculation unit 101 so that a position of the mobile device 1 is calculated.”}; & paras [0072]-[0073];  which together are the same as claimed limitations above)    

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yanaka with the teachings of Yamamoto about calculating a traveling route (path).  The motivation to combine these references would be that the respective positions of the left and right wheels relative to the body in the upward and downward directions are so controlled as to keep the body horizontal (see para [0002] of Yanaka), and to calculate a traveling path/route for a mobile device that is required to be capable of moving freely even under an environment having a step or an irregularity, and various kinds of means for overcoming the steps and obstacles have been proposed (see para [0004] of Yamamoto).            


Yanaka and Yamamoto teach ---          
determining a difference between speeds of the left and right wheels and a center speed of the movable device according to the traveling path, the center speed, and geometric data of the movable device, the center speed being a speed of movement of the center of the movable device;                       
(see at least:   Yanaka ibidem; and paras [0031]-[0032] about {“Usually, the speed of change of the turning direction of the vehicle is small (i.e., the absolute value of the acceleration of change of the turning direction is great) when the change 
(see at least:  Yamamoto ibidem; and paras cited above already)   


Yanaka and Yamamoto teach ---     
determining the speeds of the left and right wheels of the movable device according to the difference between the speeds of the left and right wheels and the center speed; 
(see at least:   Yanaka ibidem; and paras [0080]-[0083] about {“The vehicle according to any of the modes (14) through (21), wherein the steering control portion further comprises a rotation-speed-difference control portion which controls, according to a turning state of the vehicle, a difference of respective rotation speeds of the left and right wheels. ...... Since the difference of the respective rotation speeds of the left and right wheels is controlled, the turning radius can be decreased and accordingly the vehicle can turn along the small circle. ...... In the case where the left and right wheels are directly connected to respective drive sources that are independent of each other, if an appropriate difference of the respective rotation speeds of the left and right wheels is produced according to the current turning state of the vehicle, the occurrence of a phenomenon called "tight-corner braking" can be avoided. ...... However, the difference of the respective rotation speeds of the left and right wheels may be controlled based on the steering angle or the operation state of the steering instructing member.”}; & para [0087] about {“In the case where the difference of the respective rotation speeds of the left and right wheels is controlled according to the preceding mode, it is desirable that the control of the difference be started after the posture control is started and be synchronized with the control of steering of the steering wheel.”};  & para [0299] about {“A target-vehicle-speed calculating portion 350 calculates a target running speed, V.sub.T, of the vehicle based on the rotation angle .quadrature..sub.LON of the grips 200 with respect to the front-rear direction and an actual running speed, Vs, of the vehicle. A target-wheel-speed calculating portion 352 calculates respective target rotation speeds, W.sub.TL, W.sub.TR, of the left and right driving wheels 14, 16 based on the target running speed V.sub.T of the vehicle and a target-steering-angle-related reference value, .delta..sub.Tref1 (this value .delta..sub.Tref1 
(see at least:  Yamamoto ibidem; and paras cited above already)   


Yanaka and Yamamoto teach ---     
and controlling the movement of the movable device according to the speeds of the left 
and right wheels.    
(see at least:  Yanaka ibidem; and paras [0314]-[0315] about {“As shown in FIG. 18, the target-wheel-speed calculating portion 352 receives the target vehicle speed V.sub.T outputted by the target-vehicle-speed calculating portion 350, and the target-steering-angle reference value .delta..sub.Tref1 (containing a delay), described later.  A difference calculating portion 380 calculates, based on the target-steering-angle reference value .delta..sub.Tref1 and the target vehicle speed V.sub.T, a difference of respective rotation speeds of the left and right wheels 14, 16 when the vehicle turns, and outputs respective difference-dependent target speeds, V.sub.WTL, V.sub.WTR, of the wheels 14, 16. ...... A right-driving-wheel target-wheel-speed calculating portion 382 calculates a target speed W.sub.TR of the right driving wheel 16 based on the difference-dependent target speed V.sub.WTR of the right wheel 16 and the target vehicle speed V.sub.T, and a left-driving-wheel target-wheel-speed calculating portion 384 calculates a target speed W.sub.TL of the left driving wheel 14 based on the difference-dependent target speed V.sub.WTL of the left wheel 14 and the target vehicle speed V.sub.T.  The thus obtained target wheel speeds W.sub.TL, W.sub.TR are outputted after, first, those speeds are processed by respective low-pass filters 386 and then the speeds whose absolute values are smaller than a pre-set value are removed (i.e., are changed to zero) by respective processing portions 388.”}; & para [0321] about {“As will be described later, in the present embodiment, the control of steering angle is started with a delay after the control of vehicle's posture is started. In this case, it is desirable that the control of difference of respective rotation speeds of the 
(see at least:  Yamamoto ibidem; and paras cited above already)   




Dependent Claims 2-3 are rejected under 35 USC 103 as unpatentable over Yanaka and Yamamoto as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2009/ 0178876 filed by Miki et al. (hereinafter “Miki”), and as described below for each claim/ limitation.              

With respect to Claim 2, Yanaka and Yamamoto teach ---          
2. (Original) The method of claim 1, wherein determining the position of the center of the movable device comprises:      
determining the position of the center of the movable device relative to the first position according to (an image of a picture arranged at the first position acquired by an image acquisition unit) on the movable device.          
(see at least:  Yanaka ibidem; and paras cited above already; &  paras [0314]-[0315]/FIG.18 about target-wheel-speed calculating)     
(see at least:  Yamamoto ibidem; and paras cited above already)   

Yanaka and Yamamoto teach as disclosed above, but they may not explicitly teach about ‘an image of a picture arranged ……… acquired by an image acquisition unit’.  However, Miki teaches them explicitly.        
(see at least:   Miki Abstract and Summary of the Invention in paras [0027]-[0076]; and para [0073] about {“The obstacle information obtaining section may employ: a method that obtains 
object-detecting apparatus.”};  which together are the same as claimed limitations above including about ‘an image of a picture arranged ......... acquired by an image acquisition unit’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yanaka and Yamamoto with the teachings of Miki about an image of a picture arranged ……… acquired by an image acquisition unit.  The motivation to combine these references would be that the respective positions of the left and right wheels relative to the body in the upward and downward directions are so controlled as to keep the body horizontal (see para [0002] of Yanaka), and to calculate a traveling path/route for a mobile device that is required to be capable of moving freely even under an environment having a step or an irregularity, and various kinds of means for overcoming the steps and obstacles have been proposed (see para [0004] of Yamamoto), and to determine an image of a picture arranged ……… acquired by an image acquisition unit for providing a controlling apparatus that controls a vehicle having steerable wheels and an actuator unit that steers the steerable wheels, to control 



With respect to Claim 3, Yanaka, Yamamoto and Miki teach --- 
3. (Original) A method of claim 2, wherein the picture comprises a two-dimensional 
code, and wherein the two-dimensional codes at different positions are different.  
(see at least:  Yanaka ibidem; and paras cited above already)     
(see at least:  Yamamoto ibidem; and paras cited above already)   
(see at least:  Miki ibidem; and paras cited above already)   
Examiner notes that Miki’s teachings about images (pictures) cited above imply two-dimension (since no three-dimension is explicitly stated), & two-dimensional code.        




Dependent Claims 4-8 are rejected under 35 USC 103 as unpatentable over Yanaka in view of Yamamoto and Miki as applied to the rejection of Claims 1-3 above, & further in view of Pub. No. US 2015/0207529 filed by Gander et al. (hereinafter “Gander”), and as described below for each claim/ limitation.             

With respect to Claim 4, Yanaka, Yamamoto and Miki teach --- 
4. (Original) The method of claim 1, wherein:         
a line connecting any two of the position of the center of the movable device, the first position and the second position is parallel to a motion plane of the movable device;    and wherein determining the traveling path of the movable device according to the position of the center of the movable device, the first position, and the second position comprises:        
establishing a coordinate system according to the first position and the second position;      
determining coordinates of the position of the center and the second position in the coordinate system;   and   

(see at least:  Yanaka ibidem; and paras cited above already; & paras [0221]-[0225] about {“The two pedal-pivot mechanisms 100, 102 have an identical construction, and are symmetrical with each other with respect to a centerline, A, of the pedal operation device 22 that extends in the front-rear direction.  The left and right pedals 24, 25 are also symmetrical with each other with respect to the centerline A. The left pedal 24 is pivotable about each of a first axis line, B.sub.L, and a second axis line, C.sub.L; and the right pedal 25 is pivotable about each of a first axis line, B.sub.R, and a second axis line, C.sub.R.  The connecting device 104 connects between the two pedals 24, 25 such that the respective pivotal motions thereof about the respective first axis lines B.sub.L, B.sub.R are interlocked with each other.  The respective pivotal motions of the two pedals 24, 25 can be permitted or inhibited by the operation of the locking device 106.”}......{“Hereinafter, there will be described the pedal-pivot mechanism 100 corresponding to the left pedal 24.”}....{“The pedal-pivot mechanism 100 includes a first axis member 110, a second axis member 112, a presser plate 114, a coil spring 116, and a damper 118.”}....{“The first axis member 110 extends parallel to the first axis line B.sub.L, and is attached to the presser plate 114, via two bearings 122, 123 spaced from each other in an axial direction of the axis member 110, such that the axis member 110 is pivotable relative to the presser plate 114. The first axis member 110 supports two flanges 124, 125 such that the two flanges 124, 125 are spaced from each other in the axial direction and are not rotatable relative to the axis member 110.  The pedal 24 is attached to the two flanges 124, 125 such that the pedal 24 is not pivotable relative to the same 124, 125.  Thus, the pedal 24 and the first axis member 110 are pivotable, as an integral unit, about the first axis line B.sub.L.  As shown in FIG. 7, a potentiometer 130 as a rotation-angle detecting device that detects an angle of rotation of the first axis member 110 is provided between the 
(see at least:  Yamamoto ibidem; and paras cited above already)   
(see at least:  Miki ibidem; and paras cited above already; & para [0048] about {“In the controlling apparatus according to the third aspect of the present invention, the steerable wheels include a front-right wheel, a front-left wheel, a rear-right wheel, and a rear-left wheel.  The first operating section operates the actuator unit so as to give at least one of the front-right and front-left wheels and at least one of the rear-right and rear-left wheels a steering angle.  The second operating section operates the wheel driving unit so that the lateral vector component of a driving force generated by the front-right and front-left wheels becomes the same in magnitude and direction as the lateral vector component of a driving force generated by the rear-right and rear-left wheels, and that the longitudinal vector component of a driving force generated by the front-right and front-left wheels becomes the same in magnitude but different in direction as the longitudinal vector 

Yanaka, Yamamoto and Miki teach as disclosed above, but they may not explicitly 
teach about ‘fitting a curve ……… using an interpolation algorithm’.  However, Gander teaches them explicitly.        
(see at least:   Gander Abstract and Summary in paras [0007]-[0019]; and paras [0016]-[0018] about ‘curve fitting’; & para [0018] about ‘an interpolation algorithm’ and ‘interpolation methods’; & paras [0033], [0042]-[0043], [0045], [0048]-[0050] & [0054]-[0056] about ‘curve fitting’;  which together are the same as claimed limitations above to include ‘fitting a curve ......... using an interpolation algorithm’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Yanaka, Yamamoto and Miki with the teachings of Gander about fitting a curve ……… using an interpolation algorithm.  The motivation to combine these references would be that the respective positions of the left and right wheels relative to the body in the upward and downward directions are so controlled as to keep the body horizontal (see para [0002] of Yanaka), and to calculate a traveling path/route for a mobile device that is required to be capable of moving freely even under an environment having a step or an irregularity, and various kinds of means for overcoming the steps and obstacles have been proposed (see para [0004] of Yamamoto), and to determine an image of a picture arranged ……… acquired by an image acquisition unit for providing a controlling apparatus that controls a vehicle having steerable wheels and an actuator unit that steers the steerable wheels, to control steering of the steerable wheels by driving the actuator unit based on information received from sensors/radar and/or cameras (see para [0003] of Miki), and for fitting a curve ……… using an interpolation algorithm by providing an AGC (Automatic Gain Control) that is adapted to keep the output signal level substantially constant 



With respect to Claim 5, Yanaka, Yamamoto, Miki and Gander teach --- 
5. (Original) The method of claim 4, wherein establishing a coordinate system according to the first position and the second position comprises:        
taking the first position as a origin of the coordinate system;     
taking a line connecting the first position and the second position as a horizontal axis;      and taking an axis passing through the origin and perpendicular to the horizontal axis as a vertical axis.       
(see at least:  Yanaka ibidem; and paras cited above already)     
(see at least:  Yamamoto ibidem; and paras cited above already)   
(see at least:  Miki ibidem; and paras cited above already)   
(see at least:  Gander ibidem; and paras cited above already)   
Examiner notes that it is well-known that on a familiar number line in the Cartesian system, any point on this number line can be designated as the Origin.  Then, any numbers to the left of the Origin are negative, while numbers to the right of the Origin are positive.        



With respect to Claim 6, Yanaka, Yamamoto, Miki and Gander teach ---   
6. (Original) The method of claim 4, wherein the interpolation algorithm comprises any 
one of the following:       
a cubic Hermite interpolation algorithm, a Lagrange interpolation algorithm, a Newton interpolation algorithm, or a piecewise interpolation algorithm.           
(see at least:  Yanaka ibidem; and paras cited above already)     
(see at least:  Yamamoto ibidem; and paras cited above already)   
(see at least:  Miki ibidem; and paras cited above already)   
(see at least:  Gander ibidem; and paras cited above already; & para [0018] about {“In accordance with the proposed solution, the curve fitting is determined by using an interpolation algorithm such as Cubic Spline, Lagrange or Newton interpolation methods.  This allows precise implementation as the generated curve fitting of the characterisation curve may be performed as well.  Approximation method such as Least-Squares method or interpolation methods such as Cubic Spline, Lagrange or Newton methods may be used to determine the measurement error E.sub.S due to jamming condition or clipping conditions.  The groups of second points as defined in the summary correspond the points generated by use of forgoing methods.”};  which together are the same as claimed limitations above)     



With respect to Claim 7, Yanaka, Yamamoto, Miki and Gander teach --- 
7. (Original) The method of claim 1, wherein determining a difference between speeds of the left and right wheels and a center speed of the movable device according to the traveling path, the center speed, and geometric data of the movable device comprises:     
determining a rotation radius of the center of the movable device when the center passes through an arc of the traveling path;        
determining a difference between the speeds of the left and right wheels and the center speed when the center of the movable device passes through the arc, according to the center speed of the movable device, the rotation radius of the arc, and a left and right wheel spacing of the movable device.          
(see at least:  Yanaka ibidem; and paras cited above already)     
(see at least:  Yamamoto ibidem; and paras cited above already)   
(see at least:  Miki ibidem; and paras cited above already to include left wheels & right wheels for front & rear, etc.)   
(see at least:  Gander ibidem; and paras cited above already; & paras [0007]-[0009], [0014], [0016], [0023]/FIG.3, [0024]/FIG. 4, [0028]-[0029], [0031]-[0032], [0038], [0040]-[0043] & [0045] about characterisation curve/s;  which together are the same as claimed limitations above to include claimed ‘an/the arc’)   



Claim 8, Yanaka, Yamamoto, Miki and Gander teach ---     
8. (Original) The method of claim 7, wherein determining the rotation radius of the arc 
comprises:         
determining coordinates and derivatives of two endpoints of the arc;   and       
determining the rotation radius of the arc according to the coordinates and derivatives of the two endpoints of the arc.            
(see at least:  Yanaka ibidem; and paras cited above already)     
(see at least:  Yamamoto ibidem; and paras cited above already)   
(see at least:  Miki ibidem; and paras cited above already)   
(see at least:  Gander ibidem; and paras cited above already)    




Dependent Claims 9-10 are rejected under 35 USC 103 as unpatentable over Yanaka and Yamamoto as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.              

With respect to Claim 9, Yanaka, Yamamoto and Miki teach --- 
9. (Currently Amended) The method of claim 1, wherein the movable device comprises any one of a robot or 
(see at least:  Yanaka ibidem; and paras cited above already)     
(see at least:  Yamamoto ibidem; and paras cited above already; & para [0072] about {“The mobile devices 1A and 1B take in the map data 120b1 possessed by the management device 120 via wireless communication, and can perform autonomous traveling or remote control traveling with reference to the map data 120b1.”};  which together are the same as claimed limitations above)       



With respect to Claim 10, Yanaka, Yamamoto and Miki teach --- 
10. (Original) The method of claim 1, wherein the center of the movable device is any 

located on the movable device;    
located outside of the movable device;   
located on a motion plane of the movable device;   or      
a midpoint of a connection of contact points between the left and right wheels of the movable device and the ground.        
(see at least:  Yanaka ibidem; and paras cited above already to include left and right wheels and middle point, neutral point and zero point)     
(see at least:  Yamamoto ibidem; and paras cited above already; & para [0014] about {“In order to achieve the above object, a mobile device of the present invention includes: a lower body; an upper body provided in an upper portion of the lower body; a gravity center position adjustment means for changing an angle or a position of the upper body with respect to the lower body; and a driving wheel and a driven wheel provided in a lower portion of the lower body.  During movement in a direction in which the driving wheel is on a front side and the driven wheel is on a rear side, the gravity center position adjustment means controls the angle or the position of the upper body within a range in which a center of gravity falls within a first gravity center position range which enables stable traveling before and after the driven wheel passes over a step, and controls the angle or the position of the upper body within a range in which the center of gravity falls within a second gravity center position range that expands to the front side from the first gravity center position range when the driven wheel passes over the step.”}; & para [0019]/FIG. 2 about center position adjustment; & para [0023]/FIG. 6 about center position control region; & para [0028]/FIG. 11 about center position control region; which together are the same as claimed limitations above)     





With respect to Claims 21-30, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-10 as described above using Yanaka, Yamamoto, Miki & Gander references, because the limitations of these system Claims 21-30 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-10 as described above.                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  



If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691